Citation Nr: 0625681	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  03-29 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right wrist.  

2.  Entitlement to an effective date earlier than May 6, 2003 
for entitlement to service connection for degenerative joint 
disease of the lumbar spine with sciatica and spinal 
stenosis, status post laminectomy L2-5.

3.  Whether a May 1989 rating decision that denied 
entitlement to service connection for residuals of a low back 
injury should be revised or reversed on the grounds of clear 
and unmistakable error (CUE).

4.  Entitlement to restoration of service connection for 
degenerative joint disease of the lumbar spine with sciatica 
and spinal stenosis, status post laminectomy L2-5.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1953.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 2002 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in New 
Orleans, Louisiana.  

The veteran testified regarding this issue at a 
videoconference hearing held before the undersigned Veterans 
Law Judge in June 2006; a copy of the transcript is in the 
record.

In an October 2004 rating decision, the RO denied entitlement 
to an effective date earlier than May 6, 2003 for entitlement 
to service connection for degenerative joint disease of the 
lumbar spine with sciatica and spinal stenosis, status post 
laminectomy L2-5 and also denied a claim to revise or reverse 
a May 1989 rating decision that denied entitlement to service 
connection for a low back injury on the grounds of CUE.  The 
veteran filed a notice of disagreement (NOD) with this rating 
decision in November 2004.  

Subsequent to this action, the RO, after filing a proposed 
severance of service connection for degenerative joint 
disease of the lumbar spine with sciatica and spinal 
stenosis, status post laminectomy L2-5 in March 2005 and 
notifying the veteran of this proposed severance in an April 
2005 letter, severed service connection for the degenerative 
joint disease of the lumbar spine with sciatica and spinal 
stenosis, status post laminectomy L2-5 in a July 2005 rating 
decision.  The veteran filed a NOD with this rating action in 
August 2005.  To date, no statement of the case (SOC) 
addressing these matters has been issued by the RO.  Since 
the veteran has filed NOD's with regards to these issues of 
CUE, earlier effective date and severance of service 
connection, and as such requires the issuance of an SOC.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, these 
issues will be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C. VA will notify the 
appellant if further action is required on his part.


FINDING OF FACT

There is no competent medical evidence showing that the 
veteran has a current right wrist arthritis that is related 
to service or to his service-connected ganglion cyst or that 
any arthritis was manifested within one year of service 
discharge.


CONCLUSION OF LAW

Arthritis of the right wrist, is not due to service-connected 
residuals of a ganglion cyst, or incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim on appeal was 
received November 2000.  A duty to assist letter was sent by 
the RO in March 2001 prior to the April 2002 rating that 
denied his claim.  An additional duty to assist letter 
addressing this claim was sent in May 2004.  These letters 
provided notice of the provisions of the duty to assist as 
pertaining to entitlement to service connection, which 
included notice of the requirements to prevail on these types 
of claims, of his and VA's respective duties, and he was 
asked to provide information in his possession relevant to 
the claims.  The duty to assist letters specifically notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The June 2003 VA 
examination provides an adequate medical opinion addressing 
the etiology of the claimed conditions based on examination 
of the veteran and review of the claims file.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish the degree of 
disability and earlier effective dates for this matter.  
However, since service connection is being denied for this 
claim, the failure to send such a letter is harmless error.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. at 186-87; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  In order to establish service 
connection, a claimant must generally submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as arthritis, is manifest 
to a compensable degree within a year of discharge, there is 
a rebuttable presumption of service origin, absent 
affirmative evidence to the contrary, even if there is no 
evidence thereof during service.  38 U.S.C.A. §§ 1101, 1112, 
1113 1137; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, service connection may be granted for a 
disorder found to be proximately due to, or the result of, a 
service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The veteran contends that he is entitled to service 
connection for arthritis of the right wrist to include as 
secondary to service-connected residuals of excision of a 
ganglion cyst of the right wrist.   

Available service medical records from the Surgeon General's 
Office reflect that the veteran was treated in September 1952 
for a ganglion cyst.  There was no evidence of arthritis of 
the right wrist in service or within one year after 
discharge.  

A November 1988 X-ray revealed a normal right hand.  The 
report of a November 1988 VA examination revealed findings of 
a surgical scar of the posterior wrist area.  The diagnosis 
was post operative ganglion cyst.  

A January 2000 VA examination of the right hand noted the 
veteran having had a ganglion cyst removed from the dorsum of 
the right hand after a shrapnel flesh wound.  He complained 
of pain in the area of the ganglion cyst removal which tended 
to occur twice a day.  On examination, all joints of the hand 
were normal, with normal range of motion without evidence of 
acute inflammation.  No findings regarding the right wrist 
were given.  The X-ray showed degenerative joint disease 
involving the right index finger; no findings regarding the 
wrist were reported.  The only significant findings regarding 
the right hand were of minimal functional loss on range of 
motion and decreased grip.  The diagnosis was status post 
ganglion cyst removal of the right hand with associated 
slight decreased grip.  

Private medical records from 1996 through 2002 primarily deal 
with other medical problems, but do include some references 
to right wrist complaints.  

Among these records is an August 2000 record that noted 
complaints of increased right wrist pain.  A November 2000 
private treatment record revealed complaints of arthritic 
pain in the right hand, diagnosed as post traumatic arthritis 
of the right hand.  There was a notation that the VA needed a 
letter stating that the veteran was being treated for 
arthritis of the right hand.  A November 2000 letter from a 
private doctor stated that the veteran was being treated for 
arthritis of the right hand.   

A January 2002 VA X-ray revealed a normal right wrist.  The 
veteran underwent a VA examination in February 2002 which 
gave a history of an injury in which he had suffered a 
ganglion cyst on active duty.  He complained of slight 
discomfort in the right wrist.  Following examination, he was 
noted to have full range of motion, normal grip, no atrophy 
and normal sensation.  There was no evidence of pathology.  
The impression was of an absolutely normal right wrist.  

An April 2002 private medical record noted degenerative joint 
disease (DJD) of the right wrist, which was injected with 
cortisone.  A June 2002 private medical opinion indicated 
that it was possible that the arthritis in the right wrist 
was related to the injury the veteran described in 1952 in 
service.  

The veteran appeared in April 2003 at a DRO hearing and 
submitted medical evidence.  He testified regarding the 
medical evidence he submitted and asserted that it showed 
that he should be service connected for arthritis of the 
right wrist.  

A June 2003 VA X-ray revealed a normal right wrist.  The 
veteran reported for a VA examination in June 2003, which 
included a claims file review.  There was a history of 
excision of ganglion dorsum of the right wrist in 1952.  
Following his discharge, he worked for 9 years as a manual 
laborer with complaints of aching in the wrist for quite a 
while.  The electromyography (EMG) showed changes compatible 
with diabetes which he had for 9 years.  Physical examination 
revealed a normal range of motion and a good grip.  He had a 
nontender scar at the dorsum of the right wrist.  X-rays were 
noted to be normal.  The examiner did not feel that the 
veteran's condition was related to his ganglion excision.  
The veteran was elderly and diabetic for more than 9 years.  
He also worked 9 years in manual labor and sought no medical 
attention.  The examiner did not see any arthritis in the 
right wrist and his range of motion was normal.  

The veteran also underwent a peripheral nerves examination in 
June 2003, in which he complained of numbness and cramping in 
his right hand.  His history of a shrapnel injury with 
resultant ganglion cyst in service was reported.  He was also 
noted to have numbness in his lower extremities and left hand 
and a history of diabetes for 10 years.  Examination revealed 
atrophic musculature in both hands as well as the feet, and 
decreased sensation in both hands.  He referred weakness of 
4/5 in the distribution of the median and ulnar nerves and 
pointed to the dorsum of the wrist as the area where the cyst 
occurred.  It was noted that no specific named nerve went 
through that area.  Following examination, including an EMG 
study, the diagnosis was polyneuropathy from diabetes.  

A September 2003 private medical opinion noted that the 
veteran does have some degenerative changes in his right 
wrist that were seen on X-ray.  The veteran continued to have 
complaints related to the right wrist arthritis.  The veteran 
described a right wrist injury that occurred many years ago 
in which he subsequently developed a ganglion cyst that 
required excision.  It certainly was as least as likely that 
the arthritis in the right wrist was post traumatic and was 
related to some type of wrist injury many years ago.  It was 
also possible that this may simply be degenerative arthritis 
associated with aging.  The X-rays were consistent with 
arthritis as a result of an injury in the past, but the 
doctor could not say this with 100 percent certainty.  

In July 2004 the same private physician who provided the 
September 2003 opinion submitted another opinion clarifying 
that if there were no other traumatic injuries, it was more 
probable that the arthritis in the right wrist was related to 
a traumatic injury reportedly that happened in the military.  
The doctor had no documentation of this injury in service or 
of any other possible injury.  The doctor admitted that it 
was possible that the arthritis was simply from the veteran 
growing old.  The veteran did have arthritis in the right 
wrist.  If he did indeed have trauma to the right wrist in 
service, then it was more probable that the trauma resulted 
in post traumatic arthritis of the right wrist.  

The veteran testified in June 2006 at a videoconference 
hearing that he injured his right wrist in combat in service 
when he was hit by debris and broke the bone in his right 
wrist.  He said it swelled up and he was later operated on 
for a ganglion cyst.  He denied reinjuring his wrist after 
service.  

After review of the evidence, the Board finds that the 
preponderance of the evidence is against a claim for service 
connection for arthritis of the right wrist, to include as 
secondary to a service connected ganglion cyst.  The VA 
examinations and X-rays repeatedly revealed no evidence of 
arthritis of the right wrist.  The June 2003 VA orthopedic 
examiner indicated with certainty that the veteran's right 
wrist complaints were not related to his ganglion cyst, 
following review of the claims file and examination of the 
veteran.  The examiner pointed out other factors such as 
advanced age and diabetes as other possible factors.  The 
June 2003 VA neurological examination clarified that the 
veteran does have a neurological condition affecting the 
right wrist which was attributed to his diabetes.  

The negative evidence indicating that there is no arthritis 
disability of the right wrist attributable to service or to a 
service connected ganglion disorder outweighs the positive 
evidence submitted by the private medical providers, as there 
is no indication that the private medical providers based 
their opinion on review of the medical evidence in the claims 
file.  The opinions from the private physician in September 
2003 and July 2004 did admit the possibility of the veteran 
having age related arthritis.   

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for arthritis of the 
right wrist is not warranted, and there is no doubt to be 
resolved, as the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for arthritis of the right wrist is 
denied.  


REMAND

As noted above, in a November 2004 statement, the veteran 
filed a NOD with an October 2004 RO decision, which denied 
entitlement to an effective date earlier than May 6, 2003 for 
entitlement to service connection for degenerative joint 
disease of the lumbar spine with sciatica and spinal 
stenosis, status post laminectomy L2-5 and also denied a 
claim to revise or reverse a May 1989 rating decision that 
denied entitlement to service connection for residuals of a 
low back injury on the grounds of CUE.  The veteran also 
filed a NOD in August 2005 appealing a July 2005 rating 
decision that severed service connection for the degenerative 
joint disease of the lumbar spine with sciatica and spinal 
stenosis, status post laminectomy L2-5.  

The RO has not provided a SOC addressing these issues which 
the veteran has filed timely NOD's with, and as such requires 
the issuance of an SOC.  Manlincon, 12 Vet. App. at 240-41.  
A supplemental statement of the case will not be sufficient 
to properly address these matters.  See 67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) (amending 38 C.F.R. § 19.31 in January 
2002 to provide that an SSOC will not be used to announce an 
agency of original jurisdiction (AOJ's) decision on an issue 
not previously addressed in a SOC).

Accordingly, the Board finds that the case must be REMANDED 
for the following:

The RO should issue the appellant and his 
representative a SOC as to the issues of 
(1) entitlement to an effective date 
earlier than May 6, 2003 for entitlement 
to service connection for degenerative 
joint disease of the lumbar spine with 
sciatica and spinal stenosis, status post 
laminectomy L2-5; (2) whether revision or 
reversal of a May 1989 rating decision 
that denied entitlement to service 
connection for a low back injury is 
warranted on the grounds of CUE; (3) 
whether service connection for 
degenerative joint disease of the lumbar 
spine with sciatica and spinal stenosis, 
status post laminectomy L2-5 should be 
restored.  The appellant should be 
apprised of his right to submit a 
substantive appeal and to have his claim 
reviewed by the Board.  The RO should 
allow the appellant and his 
representative the requisite period of 
time for a response.

The purpose of this remand is to comply with due process of 
law.  No action by the appellant is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  The 
appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


